Exhibit 10.51


ADDENDUM TO SERVICE AGREEMENT

 

Affinity Group, Inc. (formerly Trailer Life Publishing Company, Incorporated)
(“AGI”) and National General Insurance Company (“NGIC”), wish to amend the
Service Agreement between them for the Rider Motorcycle Club insurance plan
operated in conjunction with AGI’s wholly­-owned subsidiary GSS Enterprises,
Inc., dated October 5, 1979, and amended by Addenda dated October 17,1989,
February 18, 1992, March 22, 1994 and November 11,1997, and by various side
letters dated August 26, 1994, June 3, 1997, November 19, 1997, November 12,
1999, December 15, 1999 and February 1, 2001 (collectively, the “Service
Agreement”), as follows:

 

1.     The last paragraph on page 1 of the Service Agreement, as most recently
amended by the Addendum to Service Agreements dated November 11, 1997, is
deleted in its entirety and the following is substituted therefor:

 

NGI agrees to expend in developing, advertising and promoting said program a sum
which will be no less than the sum deducted from the Good Sam promotional
allowance.

 

2.     The second paragraph on page 2 of the Service Agreement is deleted in its
entirety and the following is substituted therefor:

 

This Service Agreement shall remain in full force and effect for the period
beginning on the date of this Addendum and ending May 15, 2012.  Thereafter this
Service Agreement shall automatically renew for consecutive ten (10) year
periods, unless terminated by written notice by either party to the other not
less than sixty (60) days prior to the termination of the original term hereof
or any extension hereof.

 

3.     Except as amended by this Addendum, all provisions of the Service
Agreement shall remain unchanged and in full force and effect.

 

 

AFFINITY GROUP, INC.

NATIONAL GENERAL INSURANCE COMPANY

 

 

 

 

By:

/s/ Paul E. Schedler

 

By:

/s/ Bernard J. Buselmeier

 

Name:

Paul E. Schedler

Name:

Bernard J. Buselmeier

Title:

Vice President

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

Date:

May 15, 2002

Date:

May 15, 2003

 

110

--------------------------------------------------------------------------------


 

ADDENDUM TO SERVICE AGREEMENT

 

Affinity Group, Inc., the parent company of Golf Card International Corp.
(erroneously identified as Golf Card International, Inc.) (“AGI”) and National
General Insurance Company (“NGIC”), wish to amend the Service Agreement between
them for the Golf Card insurance plan operated in conjunction with AGI’s
wholly-owned subsidiary Golf Card International Corp. dated April 19, 1992, and
amended by Addenda dated March 22, 1994, and November 11, 1997, and by various
side letters dated August 26, 1994, June 3, 1997, November 19, 1997, November
12, 1999, December 15, 1999 and February 1, 2001 (collectively, the “Service
Agreement”), as follows:

 

1. The penultimate paragraph on page 1 of the Service Agreement is deleted in
its entirety and the following is substituted therefor:

 

This Service Agreement shall remain in full force and effect for the period
beginning on the date of this Addendum and ending May 15, 2012.  Thereafter this
Service Agreement shall automatically renew for consecutive ten (10) year
periods, unless terminated by written notice by either party to the other not
less than sixty (60) days prior to the termination of the original term hereof
or any extension hereof.

 

2. The last paragraph on page 1 of the Service Agreement, as most recently
amended by the Addendum to Service Agreements dated November 11, 1997, is
deleted in its entirety and the following is substituted therefor:

 

In the event suit is filed by either party to this Agreement, it is mutually
agreed that:

 

1)     Missouri law shall govern and,

 

2)     The prevailing party shall be entitled to reasonable attorney fees.

 

3. Except as amended by this Addendum, all provisions of the Service Agreement
shall remain unchanged and in full force and effect.

 

 

AFFINITY GROUP, INC.

NATIONAL GENERAL INSURANCE COMPANY

 

 

 

 

By:

/s/ Paul E. Schedler

 

By:

/s/ Bernard J. Buselmeier

 

Name:

Paul E. Schedler

Name:

Bernard J. Buselmeier

Title:

Vice President

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

Date:

May 15, 2002

Date:

May 15, 2002

 

111

--------------------------------------------------------------------------------


 


ADDENDUM TO SERVICE AGREEMENT

 

Affinity Group, Inc., the parent company of Camp Coast to Coast, Inc.
(erroneously identified as Coast to Coast Incorporated) (“AGI”) and National
General Insurance Company (“NGIC”), wish to amend the Service Agreement between
them for the Coast to Coast insurance plan operated in conjunction with AGI’s
wholly-owned subsidiary Camp Coast to Coast, Inc. dated October 23, 1987, and
amended by Addenda dated November 30, 1987, October 17, 1989, March 22, 1994 and
November 11, 1997, and by various side letters dated August 26, 1994, June 3,
1997, November 19, 1997, November 12, 1999, December 15, 1999 and February 1,
2001 (collectively, the “Service Agreement”), as follows:

 

1. The last paragraph on page 1 of the Service Agreement, as most recently
amended by the Addendum to Service Agreements dated November 11, 1997, is
deleted in its entirety and the following is substituted therefor:

 

This Service Agreement shall remain in full force and effect for the period
beginning on the date of this Addendum and ending May 15, 2012.  Thereafter this
Service Agreement shall automatically renew for consecutive ten (10) year
periods, unless terminated by written notice by either party to the other not
less than sixty (60) days prior to the termination of the original term hereof
or any extension hereof.

 

2. Except as amended by this Addendum, all provisions of the Service Agreement
shall remain unchanged and in full force and effect.

 

 

AFFINITY GROUP, INC.

NATIONAL GENERAL INSURANCE COMPANY

 

 

 

 

By:

/s/ Paul E. Schedler

 

By:

/s/ Bernard J. Buselmeier

 

Name:

Paul E. Schedler

Name:

Bernard J. Buselmeier

Title:

Vice President

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

Date:

May 15, 2002

Date:

May 15, 2002

 

112

--------------------------------------------------------------------------------


 


ADDENDUM TO SERVICE AGREEMENT

 

Affinity Group, Inc., (formerly Trailer Life Publishing Company, Incorporated)
(“AGI”) and National General Insurance Company (“NGIC”), wish to amend the
Service Agreement between them for the Good Sam Club insurance plan operated in
conjunction with AGI’s wholly-owned subsidiary GSS Enterprises, Inc. dated June
2, 1978, and amended by Addenda dated October 11, 1982, November 25, 1987,
October 17, 1989, February 14, 1992, March 22, 1994 and November 11, 1997, and
by various side letters dated August 26, 1994, June 3, 1997, November 19, 1997,
November 12, 1999, December 15, 1999 and February 1, 2001 (collectively, the
“Service Agreement”), as follows:

 

1. The last paragraph on page 1 of the Service Agreement, as most recently
amended by the Addendum to Service Agreements dated November 11, 1997, is
deleted in its entirety and the following is substituted therefor:

 

This Service Agreement shall remain in full force and effect for the period
beginning on the date of this Addendum and ending May 15, 2012.  Thereafter this
Service Agreement shall automatically renew for consecutive ten (10) year
periods, unless terminated by written notice by either party to the other not
less than sixty (60) days prior to the termination of the original term hereof
or any extension hereof.

 

2. Except as amended by this Addendum, all provisions of the Service Agreement
shall remain unchanged and in full force and effect.

 

 

AFFINITY GROUP, INC.

NATIONAL GENERAL INSURANCE COMPANY

 

 

 

 

By:

/s/ Paul E. Schedler

 

By:

/s/ Bernard J. Buselmeier

 

Name:

Paul E. Schedler

Name:

Bernard J. Buselmeier

Title:

Vice President

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

Date:

May 15, 2002

Date:

May 15, 2002

 

113

--------------------------------------------------------------------------------